RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 15a0057p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


 UNITED STATES OF AMERICA,                                       ┐
                                         Plaintiff-Appellee,     │
                                                                 │
                                                                 │         No. 13-6349
            v.                                                   │
                                                                  >
                                                                 │
 PATRICK J. WINTERS,                                             │
                                     Defendant-Appellant.        │
                                                                 ┘
                             Appeal from the United States District Court
                        for the Eastern District of Tennessee at Chattanooga.
                      No. 1:12-cr-00102-1—Harry S. Mattice, Jr., District Judge.
                                        Argued: December 3, 2014
                                   Decided and Filed: March 31, 2015

             Before: BOGGS and GRIFFIN, Circuit Judges; and HOOD, District Judge.*

                                            _________________

                                                 COUNSEL

ARGUED: C. Mark Pickrell, THE PICKRELL LAW GROUP, P.C., Nashville, Tennessee, for
Appellant. Terra L. Bay, UNITED STATES ATTORNEY’S OFFICE, Chattanooga, Tennessee,
for Appellee. ON BRIEF: C. Mark Pickrell, THE PICKRELL LAW GROUP, P.C., Nashville,
Tennessee, for Appellant. Terra L. Bay, UNITED STATES ATTORNEY’S OFFICE,
Chattanooga, Tennessee, for Appellee.




        *
         The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting
by designation.




                                                       1
No. 13-6349                          United States v. Winters                         Page 2

                                       _________________

                                            OPINION
                                       _________________

       BOGGS, Circuit Judge. Defendant-Appellant Patrick J. Winters appeals from the district
court’s denial of his motion to suppress drug evidence discovered by the police following a
traffic stop and dog sniff. In August 2012, a Chattanooga, Tennessee police officer stopped a
rental car, in which Winters was the passenger, for speeding. During the stop, the occupants’
nervous behavior, inconsistent and implausible travel plans, and suspicious rental arrangement
led the officer to believe that the occupants may have been trafficking contraband. After he had
completed issuing a warning ticket for speeding, the officer extended the traffic stop for four
minutes to retrieve his drug-detection dog from his cruiser. Twenty-four minutes after the stop
was initiated, the officer deployed his dog around the rental car, and the dog alerted to the
presence of narcotics.    Upon searching the vehicle, the officer discovered a one-kilogram
package of heroin in Winters’s bag on the back seat. Winters was arrested and charged with
possession with intent to distribute heroin. He later moved unsuccessfully to suppress the drug
evidence and entered a conditional guilty plea that reserved his right to appeal the denial of his
suppression motion.

       On appeal, Winters asserts that the officer unreasonably extended the traffic stop of the
rental car in order to conduct a dog sniff, in violation of the Fourth Amendment. In addition,
Winters argues that the Supreme Court’s decision in Florida v. Jardines, 133 S. Ct. 1409 (2013),
establishes that a dog sniff of an automobile must be justified by probable cause, and not mere
reasonable suspicion.

       We hold that, under the totality of the circumstances, the officer had reasonable,
articulable suspicion of criminal activity that justified extending the stop for a few minutes to
conduct a dog sniff using a drug-detection dog that was already on the scene. Furthermore, the
Supreme Court’s decision in Jardines is premised on a trespass rationale involving the special
protection accorded to the home and, therefore, it does not alter the analysis for traffic stops. In
any event, the officer was entitled to reasonably rely in good faith on the binding precedent
existing at the time of the traffic stop, which established that the use of a drug-detection dog
No. 13-6349                         United States v. Winters                        Page 3

during a lawful traffic stop does not require probable cause. As a result, we affirm the denial of
Winters’s motion to suppress.

                                                I

                                                A

       Winters was arrested in connection with a traffic stop conducted by Chattanooga Police
Officer Jason Duggan on August 9, 2012. Following the use of a drug-detection dog during that
stop, Officer Duggan discovered a one-kilogram package of heroin in Winters’s bag on the back
seat of the rental car in which he was traveling. Winters later pleaded guilty to possession with
intent to distribute at least one kilogram of heroin, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(A), on the condition that he preserve his right to appeal the denial of his motion to
suppress the drug evidence.

       The magistrate judge assigned to consider Winters’s motion held an evidentiary hearing
on December 21, 2012, at which Officer Duggan testified. Following the hearing, the magistrate
judge issued a report and recommendation recounting the largely undisputed facts and finding,
among other things, that the stop was not unreasonably extended when Officer Duggan
conducted a dog-sniff inspection after he completed the warning ticket for speeding. United
States v. Winters, No. 1:12-CR-102, 2013 WL 1498075 (E.D. Tenn. Jan. 22, 2013). Although
the original purpose of the traffic stop was concluded, the magistrate judge determined that
Officer Duggan developed reasonable, articulable suspicion of criminal activity that justified
extending the stop beyond what was originally permissible based on the speeding violation
alone. See id. at *10. Winters did not object to the facts outlined in the magistrate judge’s
report, only to the legal conclusions regarding, inter alia, the reasonableness of the dog sniff.
The district court subsequently adopted the report and recommendation and denied Winters’s
motion to suppress on April 10, 2013. United States v. Winters, No. 1:12-CR-102, 2013 WL
1482925 (E.D. Tenn. Apr. 10, 2013). The factual background presented below is largely derived
from the magistrate judge’s report and recommendation.
No. 13-6349                         United States v. Winters                        Page 4

                                                B

       At 12:04 a.m. on August 9, 2012, Officer Jason Duggan, patrolling with his dog, Red, in
a K-9 unit assigned to the Chattanooga Police Department’s Highway Interdiction Team, stopped
a rental car on I-24 for driving 72 mph in a 55 mph zone. Officer Duggan approached the car at
12:06 a.m., and spoke with the driver, Jessica Harris, who acknowledged that she was driving in
excess of the speed limit. Ms. Harris appeared nervous when questioned by Officer Duggan.
She apologized to Patrick Winters, who was the only passenger in the car, for speeding, and
trembled as she produced her license. Ms. Harris informed Officer Duggan that she was en route
to Memphis from Georgia.

       When Officer Duggan requested the contract for the rental car, Winters handed him all of
the vehicle’s registration paperwork and stated that he was responsible for the car even though it
was rented in his cousin’s name. When Officer Duggan returned to his patrol car to examine the
rental contract, he learned that the car was rented in Atlanta, Georgia by Robin Winters at 7:45
p.m. on August 8, roughly four hours before the stop was made; Robin Winters was the only
authorized driver; and the rental car was due to be dropped off in Chicago, Illinois at 5:00 p.m.
that evening, August 9. Officer Duggan found this information suspicious, as Ms. Harris had
stated that she was going to Memphis, not Chicago; neither Ms. Harris nor Winters was an
authorized driver; and a car rented for less than a day was making an out-of-the-way journey
through Memphis en route to Chicago.

       At 12:12 a.m., Officer Duggan had Ms. Harris get out of the car and began to write her a
warning ticket for speeding. He further questioned Ms. Harris regarding her travel plans and
learned the following: 1) Winters was Ms. Harris’s cousin and he frequently traveled from
Chicago to Atlanta; 2) they were traveling to Memphis to visit Ms. Harris’s family and then rest,
and would continue on to Chicago where Winters would remain; 3) Ms. Harris would fly back to
Atlanta from Chicago after a day or so; and 4) the car was rented by another cousin. Ms. Harris
did not mention Chicago as their destination until Officer Duggan asked where she was traveling
after Memphis. Officer Duggan’s suspicions were further aroused by Ms. Harris’s descriptions
of her travel plans, which involved a significant detour of 200 miles to Memphis during a trip
from Atlanta to Chicago, all within the period of less than 24 hours for which the car was rented.
No. 13-6349                           United States v. Winters                       Page 5

He believed that these plans were implausible and inconsistent with Ms. Harris’s statement that
she was traveling to Memphis to visit family and rest.

          At 12:17 a.m., Officer Duggan informed Ms. Harris that he would finish the warning
citation after speaking to Winters about the rental contract. At the evidentiary hearing held by
the magistrate judge, Officer Duggan testified that, by 12:17, he had “addressed” the speeding
violation, though he had not yet completed the section of the warning ticket regarding consent to
search the vehicle, which he completes on every ticket that he writes.

          Officer Duggan then left Ms. Harris near his patrol car and returned to the rental car to
question Winters. As Officer Duggan approached, Winters was speaking on his cell phone but
abruptly hung up. Winters told Officer Duggan the following: 1) Winters and Ms. Harris were
going to Memphis for about two days (which conflicted with Ms. Harris’s initial statements and
the rental agreement); 2) Ms. Harris would fly back to Atlanta from Memphis (and not from
Chicago as Ms. Harris claimed); 3) Winters would travel alone to Chicago; and 4) Winters’s
cousin who rented the car could easily add time to the rental contract or pay a late fee. Winters
“nervously engaged in excessive talking” throughout the encounter, and, like Ms. Harris, he did
not mention traveling to Chicago until Officer Duggan asked where they were going after
Memphis. Ms. Harris herself continued to pace and move around nervously as she waited
outside the car while Officer Duggan spoke to Winters. Suspicious that criminal activity was
afoot, Officer Duggan radioed for backup at 12:21 a.m. He then returned to speak with Ms.
Harris.

          Around 12:22 a.m., Officer Duggan obtained Ms. Harris’s telephone number to include
on the warning ticket. Ms. Harris seemed surprised when Officer Duggan told her that Winters
claimed they were staying in Memphis for two days, and Officer Duggan testified that Ms.
Harris’s behavior changed when he asked her if there was anything illegal in the car and if she
had any packages. Ms. Harris denied having any illegal items and claimed that she was only
responsible for her purse and one bag, and she denied consent to search the car. She then signed
the warning ticket at 12:24 a.m., which completed the citation. At this time, Officer Duggan
informed Ms. Harris that he was going to deploy his dog on the car, and he returned to speak
with Winters. Winters admitted to being responsible for all items in the car, including his bag on
No. 13-6349                          United States v. Winters                       Page 6

the back seat. According to Officer Duggan, when he asked Winters if he would consent to a
search of the car, Winters said that there was nothing illegal in the car and “something to the
effect of ‘you can do whatever you want to do’ and ‘yeah, go ahead.’” Officer Duggan,
however, did not accept Winters’s statements as consent. After backup arrived around 12:25
a.m., Officer Duggan returned to his patrol car to retrieve his dog, Red.

       Officer Duggan deployed Red at the rental car at 12:28 a.m. Red immediately alerted to
the presence of narcotics near the passenger-side door. While Officer Duggan was returning Red
to the patrol car, Winters removed a small bag of marijuana from his pants and threw it into the
grass alongside the road. When Officer Duggan returned, he informed Ms. Harris and Winters
about Red’s alert and asked them if they had any drugs. Winters admitted to possessing and
hiding the marijuana and helped Officer Duggan retrieve the bag. At 12:32 a.m., Officer Duggan
searched the car and found a one-kilogram package of heroin in Winters’s bag on the back seat.
Winters and Ms. Harris were placed under arrest.

                                                 II

       We review the district court’s decision on a motion to suppress under a mixed standard of
review. United States v. Davis, 430 F.3d 345, 351 (6th Cir. 2005). Under this approach, “we
review the district court’s findings of fact for clear error and its conclusions of law de novo.”
United States v. Johnson, 656 F.3d 375, 377 (6th Cir. 2011) (quoting United States v. Gross,
624 F.3d 309, 314 (6th Cir. 2010)). When the district court has denied the motion, “we consider
the evidence in the light most favorable to the government.” United States v. Rose, 714 F.3d
362, 366 (6th Cir. 2013).

       Whether a seizure is reasonable is a question of law, which we review de novo. United
States v. Campbell, 549 F.3d 364, 370 (6th Cir. 2008). We also review de novo whether an
officer had reasonable suspicion to justify extending a traffic stop, which is a mixed question of
law and fact. Ibid. Although our review of this mixed question is de novo, the lower courts are
“at an institutional advantage, having observed the testimony of the witnesses and understanding
local conditions,” and, therefore, “‘due weight’ should be given to the inferences drawn from the
facts by ‘resident judges.’” United States v. Townsend, 305 F.3d 537, 542 (6th Cir. 2002)
(internal citation omitted).   “Ultimately,” however, “‘[i]t is the [Government’s] burden to
No. 13-6349                                 United States v. Winters                                  Page 7

demonstrate that the seizure it seeks to justify on the basis of a reasonable suspicion was
sufficiently limited in scope and duration to satisfy the conditions of an investigative seizure.’”
United States v. Johnson, 482 F. App’x 137, 143 (6th Cir. 2012) (quoting Florida v. Royer, 460
U.S. 491, 500 (1983)) (alterations in original).1

                                                         III

         The Fourth Amendment safeguards “[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. CONST.
amend. IV. “[S]topping an automobile and detaining its occupants constitute a ‘seizure’ within
the meaning of [the Fourth Amendment], even though the purpose of the stop is limited and the
resulting detention quite brief.” Delaware v. Prouse, 440 U.S. 648, 653 (1979). The question of
whether a particular traffic stop passes constitutional muster is analyzed under “the standard for
temporary detentions set forth in Terry v. Ohio, 392 U.S. 1 (1968), and its progeny.” United
States v. Everett, 601 F.3d 484, 488 (6th Cir. 2010). Under this framework, the stop must be 1)
“justified at its inception”; and 2) “reasonably related in scope to the circumstances which
justified the interference in the first place.” Terry, 392 U.S. at 20. If an officer develops
reasonable and articulable suspicion of criminal activity during a stop, “he may extend [the]
traffic stop long enough to confirm or dispel his suspicions. Any such extension, though, must
be ‘limited in scope and duration.’” Johnson, 482 F. App’x at 143 (quoting Royer, 460 U.S. at
500).



         1
          Winters argues that this approach is not appropriate here because the district court did not hear any
evidence itself and its determination was based entirely on a de novo review of the magistrate judge’s report and
recommendation. Thus, Winters maintains, “this Court is in exactly the same position as the district court in
reviewing the magistrate judge’s recommendation,” and “[b]ecause the district court’s review of the magistrate
judge’s recommendation . . . was de novo, this Court’s review should logically be entirely de novo as well, without a
presumption of correctness.” Appellant Br. 12 n.2. However, a district court only engages in de novo review of
“those portions of the [magistrate judge’s] report or specified proposed findings or recommendations to which
objection is made,” 28 U.S.C. § 636(b)(1)(C), and Winters did not object to “the basic facts as outlined” in the
magistrate judge’s report in this case, but only to the “findings and the legal conclusions as they relate to those
facts.” United States v. Winters, No. 1:12-CR-102, 2013 WL 1482925, at *1 (E.D. Tenn. Apr. 10, 2013). Thus, we
will follow the normal approach of reviewing the factual findings adopted by the district court for clear error. To the
extent that Winters raises Article III concerns regarding deference to the magistrate judge’s findings of fact as
adopted by the district court, we note that the Supreme Court has made clear that Article III is satisfied “so long as
the ultimate decision” regarding the proposed findings “is made by the district court,” United States v. Raddatz,
447 U.S. 667, 683 (1980), as it was in this case. District judges may properly give to a magistrate judge’s proposed
findings “such weight as [their] merit commands and the sound discretion of the judge warrants,” Mathews v.
Weber, 423 U.S. 261, 275 (1976), without being required to have the evidence at issue presented to them personally.
Raddatz, 447 U.S. at 676, 683–84.
No. 13-6349                                    United States v. Winters                              Page 8

                                           A. Initial Stop and Questioning

           There is no dispute that the traffic stop of the rental car in which Winters was a passenger
was lawful at its outset.2 It is well-established that where an “officer has probable cause to
believe that a traffic violation has occurred or was occurring, the resultant stop is not unlawful
and does not violate the Fourth Amendment.” United States v. Bradshaw, 102 F.3d 204, 210
(6th Cir. 1996) (internal quotation marks and citation omitted). In this case, Officer Duggan
witnessed Ms. Harris driving 72 mph in a 55-mph zone, and thus had probable cause to believe
that a traffic violation was occurring. See United States v. Hill, 195 F.3d 258, 265 (6th Cir.
1999) (“[T]he Tennessee Code prohibits speeding, . . . and Defendants do not dispute the fact
that they were traveling in excess of the posted speed limit. Therefore, . . . [the officer] had
probable cause to make the initial traffic stop.”).

           Moreover, Winters does not dispute that Officer Duggan’s initial questioning of Ms.
Harris and Winters regarding their rental agreement and travel plans while he was preparing the
traffic citation was proper.3 The Supreme Court has stressed that “[a]n officer’s inquiries into
matters unrelated to the justification for the traffic stop . . . do not convert the encounter into
something other than a lawful seizure, so long as those inquiries do not measurably extend the
duration of the stop.” Arizona v. Johnson, 555 U.S. 323, 333 (2009). That Officer Duggan also
questioned Winters, who was a passenger in the car and not the driver, does not alter the
analysis.         See id. at 328, 332 (considering police questioning of a passenger about gang
affiliation, and noting that “a passenger is seized, just as the driver is,” during a traffic stop).

                                       B. Extending the Stop for a Dog Sniff

                                                            1

           “[A] seizure that is lawful at its inception can violate the Fourth Amendment if its
manner of execution unreasonably infringes interests protected by the Constitution.” Illinois v.
Caballes, 543 U.S. 405, 407 (2005). Under the second step of the Terry framework, a traffic

           2
               See Appellant Br. at 14 (“When Duggan caught Ms. Harris speeding, he correctly and lawfully pulled her
over.”).
           3
           See Appellant Br. at 14–15 (“It was reasonable for Duggan to question Harris and Mr. Winters about the
car rental agreement, about their travel plans, and other topics.”).
No. 13-6349                                 United States v. Winters                                Page 9

stop “must . . . last no longer than is necessary to effectuate the purpose of the stop,” and “the
investigative methods employed should be the least intrusive means reasonably available to
verify or dispel the officer’s suspicion in a short period of time.” Royer, 460 U.S. at 500. Once
the original purpose of the traffic stop—here, investigating a speeding violation—has been
completed, the occupants “cannot be further detained unless something that occurred during the
stop caused the officer to have a reasonable and articulable suspicion that criminal activity was
afoot.” Hill, 195 F.3d at 264; see also Davis, 430 F.3d at 353 (same).

        The Supreme Court has established that the use of a trained narcotics dog during a lawful
traffic stop “generally does not implicate legitimate privacy interests.” Caballes, 543 U.S. at
409. Therefore, because Officer Duggan’s use of his narcotics dog does not in itself raise Fourth
Amendment concerns, Winters can only prevail by “show[ing] that the officer no longer had
reason to keep him where he was” in order to conduct the dog sniff. United States v. Campbell,
511 F. App’x 424, 427 (6th Cir. 2013). As a result, the main argument between the parties
concerns whether Officer Duggan unreasonably extended the lawfully initiated traffic stop.4

        Upon obtaining Ms. Harris’s signature at 12:24 a.m., Officer Duggan completed the
warning ticket for speeding. The purpose of the initial stop was therefore complete at this time.
See, e.g., United States v. Stepp, 680 F.3d 651, 662 (6th Cir. 2012) (initial stop not completed
because the officer “had not completed the warning citation . . . at the time the drugs were
discovered”). We note that had Officer Duggan or his backup conducted the drug sniff before
finalizing the ticket (and without unreasonably prolonging the stop), Caballes instructs us that
the dog sniff would be of no constitutional significance. See 543 U.S. at 406, 409 (use of a

        4
           Before the magistrate judge, Winters argued that the purpose of the stop was completed at 12:17 a m., by
which time Officer Duggan had completed most of the warning ticket and had “addressed” the speeding violation.
At this point, Officer Duggan informed Ms. Harris that he would complete the ticket only after speaking with
Winters. Between 12:17 and 12:24 a m., Officer Duggan questioned Winters and Ms. Harris, and, at 12:24, Officer
Duggan completed the citation by obtaining Ms. Harris’s signature.
         On appeal, however, Winters does not raise Officer Duggan’s conduct during this time period, but only
challenges Officer Duggan’s actions in conducting a dog sniff after completing the citation. See Appellant Br. at 14
(“Winters respectfully submits that, looking at the totality of the circumstances, Officer Duggan unnecessarily (and,
therefore, unreasonably) extended the scope and duration of the traffic stop in order to conduct a dog-sniff search
without reasonable, articulable suspicion.”) (emphasis added). At oral argument, Winters’s appellate counsel
confirmed that Winters was arguing that the allegedly unconstitutional delay was from 12:24 to 12:28 a m., after the
ticket was signed and before the dog was deployed. Oral Argument at 4:42, United States v. Winters, No. 13-6349
(6th Cir. argued Dec. 3, 2014). We need not address, therefore, the finding below that “Officer Duggan did not
unreasonably [prolong] the not-yet-completed stop by engaging Defendant in further conversation from 12:17 a.m.
until 12:22 a m. when he returns to Ms. Harris to complete the warning ticket, which was finally signed at 12:24
a.m.” United States v. Winters, No. 1:12-CR-102, 2013 WL 1498075, at *7 (E.D. Tenn. Jan. 22, 2013).
No. 13-6349                          United States v. Winters                      Page 10

narcotics dog on the exterior of a lawfully seized car, while the police were “in the process of
writing a warning ticket,” “does not rise to the level of a constitutionally cognizable
infringement”). In this case, by contrast, Officer Duggan extended an already-completed stop by
four minutes to conduct a dog sniff after the ticket was finished.

       The brief duration of this extension does provide support for the government’s argument
that Officer Duggan’s actions were reasonable under the circumstances, as do the facts that the
narcotics dog was already present on the scene and his deployment was delayed only for safety
reasons until backup arrived.      However, given circuit precedent suggesting that “even de
minimis” extensions of a completed stop are “unreasonable” absent further justification, Stepp,
680 F.3d at 661–62, and in light of the Supreme Court’s grant of certiorari in a case, discussed
further below, presenting the question whether “an officer may extend [an] already-completed
stop for a canine sniff without reasonable suspicion or other lawful justification,” Question
Presented in Rodriguez v. United States, No. 13-9972 (cert. granted Oct. 2, 2014), we do not rest
our ultimate holding on these grounds.

       Instead, we assume that the “Terry clock” was reset when the initial purpose of the stop
was completed and, as a result, the further detention of Ms. Harris and Winters must have been
supported by an independent reasonable and articulable suspicion that criminal activity was
afoot. Johnson, 482 F. App’x at 143-44; see also Hill, 195 F.3d at 264. We therefore proceed to
a reasonable-suspicion analysis.

                                                 2

       Whether an officer has reasonable, articulable suspicion of criminal activity “is based on
the totality of the circumstances presented to the officer.” United States v. Jones, 673 F.3d 497,
502 (6th Cir. 2012). This is an objective standard premised on “specific facts” that “would lead
a reasonable officer to suspect illicit activity.” Johnson, 482 F. App’x at 143. Although the
subjective beliefs of the officer are irrelevant, law-enforcement officials are “permitted to draw
on their own experience and specialized training to make inferences from and deductions about
the cumulative information available to them that might well elude an untrained person.” United
States v. Shank, 543 F.3d 309, 315 (6th Cir. 2008) (internal quotation marks and citation
No. 13-6349                           United States v. Winters                       Page 11

omitted). Ill-defined hunches, however, are not sufficient to establish a reasonable suspicion.
Ibid.

        The factors proffered by the government in its attempt to articulate reasonable suspicion
include that:

        (1) Ms. Harris and [Winters] were traveling out of their way by coming from
        Atlanta through Chattanooga to Memphis on the way to Chicago in a 24-hour
        rental period; (2) conflicting information was provided by Ms. Harris and
        [Winters] about when Ms. Harris would be returning to Atlanta and how long they
        would be staying in Memphis; (3) neither occupant of the car was listed on the car
        rental agreement as an authorized driver; (4) [Winters] handed the entire vehicle
        registration paperwork to Officer Duggan instead of just the rental contract;
        (5) Ms. Harris and [Winters] acted more nervous than the usual motorist facing a
        traffic violation, including that Ms. Harris engaged in a wide range of emotion
        while Officer Duggan talked to [Winters] and [Winters] engaged in excessive
        talking; (6) [Winters] and Ms. Harris did not initially bring up that they were
        traveling on to Chicago; (7) Ms. Harris’s behavior changed when she denied
        having any [illegal] packages in the car; (8) [Winters] hung up his phone mid-
        sentence upon Officer Duggan’s approach to speak with him; and (9) Ms. Harris
        addressed her apologies for speeding to [Winters], not to Officer Duggan.

Appellee Br. at 9. In her analysis, the magistrate judge focused on three general categories that
incorporated many of the specific factors listed above: 1) Ms. Harris’s and Winters’s
nervousness; 2) their bizarre and inconsistent explanations of their travel plans; and 3) the fact
that neither occupant was an authorized driver of the rental car. Although finding reasonable
suspicion under the totality of the circumstances, the magistrate judge recognized that such
factors, when viewed individually, have been given only little or moderate weight by this court.

        First, “although nervousness has been considered in finding reasonable suspicion in
conjunction with other factors, it is an unreliable indicator, especially in the context of a traffic
stop.” United States v. Richardson, 385 F.3d 625, 630 (6th Cir. 2004) (internal citation omitted);
see also Stepp, 680 F.3d at 665 (noting that this court has found nervousness to be an unreliable
indicator “on numerous occasions”); United States v. Bell, 555 F.3d 535, 540 (6th Cir. 2009)
(factors such as “seeming nervous . . . have previously [been] given little weight”); United States
v. Urrieta, 520 F.3d 569, 577 (6th Cir. 2008) (“[T]his court has found nervousness inherently
unsuspicious, and has therefore given it very limited or no weight in the reasonable-suspicion
calculation.”). This is based on the recognition that “[m]any citizens become nervous during a
No. 13-6349                                United States v. Winters                                  Page 12

traffic stop, even when they have nothing to hide or fear.” Richardson, 385 F.3d at 630–31.
Indeed, by focusing on indications of nervousness that are “relatively commonplace behaviors,”
such as engaging in a wide range of emotion, talking excessively, apologizing to a passenger for
being pulled over, pacing back and forth, or trembling while handing over a license to the police,
“a court risks impaling the defendant on Morton’s Fork.” Johnson, 482 F. App’x at 145.5

       We therefore accord Officer Duggan’s observations of Ms. Harris’s and Winters’s
nervousness little weight, and even then only “in conjunction with other factors.” Richardson,
385 F.3d at 630; see also United States v. Wilson, 506 F.3d 488, 495–96 (6th Cir. 1995)
(“Although there are a plethora of cases referring to a defendant appearing nervous, nervousness
is generally included as one of several grounds for finding reasonable suspicion and not a ground
sufficient in and of itself.”) (citation omitted). That Ms. Harris’s behavior changed when Officer
Duggan asked her about packages in the car does generate some reasonable concern, cf. Stepp,
680 F.3d at 666 (mentioning a “noticeable change” in the occupant’s behavior when asked
“relatively basic follow-up questions” by the officer), but this too is not necessarily suspicious.

       Second, conflicting or implausible explanations of travel plans have been accorded some
weight by this court in certain cases. See Townsend, 305 F.3d at 543 (“[W]e have repeatedly
recognized that lying about travel plans can form the basis for reasonable suspicion.”). Here,
Ms. Harris and Winters had inconsistent explanations of the duration of their stay in Memphis
and of Ms. Harris’s return to Atlanta, and were making a significant detour to Memphis on their
way from Atlanta to Chicago in a car rented for less than 24 hours. Of course, there are
potentially innocent explanations for such oddities, but we have “placed weight on implausible
travel plans in considering whether reasonable suspicion has arisen.” Stepp, 680 F.3d at 666.




       5
           Morton’s Fork refers to:
                  [Archbishop of Canterbury, Cardinal, and Minister of Henry VII] John Morton’s
                  (supposed) method of levying forced loans by arguing that those who were
                  obviously rich could afford to pay, and those who lived frugally must have
                  amassed savings. . . . Hence in extended and allusive use [it is]: a practical
                  dilemma, [especially] one in which both of the choices or alternatives available
                  disadvantage or discredit the chooser.
       Johnson, 482 F. App’x at 145 n.14 (quoting OXFORD ENGLISH DICTIONARY (Online Ed., March 2012)).
No. 13-6349                           United States v. Winters                      Page 13

       For example, in Stepp, we found it “indicative of criminal activity under the facts of
[that] case” that a vehicle’s occupants did not know the name or location of their destination—a
gym—even though they were less than an hour away from it. Id. at 666–67. In Hill, we
determined that the detained occupants’ “implausible explanation” for their cross-country
journey reasonably aroused the officer’s suspicions when combined with “inconsistent stories
regarding their travel itinerary” and other factors. Hill, 195 F.3d at 272. Indeed, similar to the
instant case, we considered it relevant that the driver and passenger in Hill differed in their
explanations of how long they would remain at their destination. Ibid.; see also United States v.
Manjate, 327 F. App’x 562, 565–56 (6th Cir. 2009) (relevant factor that the defendant “gave
information to [the officer] regarding his destination that was inconsistent with common sense”);
United States v. Walton, 258 F. App’x 753, 758 (6th Cir. 2007) (relevant factor that the
“defendant and his passenger gave conflicting explanations of their travel plans,” where the
defendant-driver said they were going to a fashion show in New York and then a sister’s
wedding in Philadelphia, and the passenger said they were going to New York for a different
wedding); United States v. Johnson, 58 F.3d 356, 358 (8th Cir. 1995) (noting “inconsistent
explanation[s]” of the occupants’ travel).

       Ms. Harris’s and Winters’s “allegedly conflicting explanations of their travel plans” here
were, in fact, “mutually exclusive,” Richardson, 385 F.3d at 631, at least regarding the duration
of their trip and Ms. Harris’s flight plans. Thus, this is a not a case where differing explanations
of travel plans were seemingly inconsistent but in fact reconcilable, see, e.g., ibid. (“entirely
plausible that the group traveled both to see a doctor,” as claimed by the driver, “and a lawyer,”
as claimed by the passenger); United States v. Bonilla, 357 F. App’x 693, 699 (6th Cir. 2009)
(“plausible” that the occupants could “accomplish both stated objectives” of visiting friends and
going on vacation); United States v. Smith, 263 F.3d 571, 592 (6th Cir. 2001) (purported
discrepancy in travel plans not a factor where “[t]here was nothing inherently implausible” about
them), or suspect only because of an inchoate hunch. Cf. Townsend, 305 F.3d at 543-44 (plans
involving late-night travel between large cities known for drug-trafficking not “inherently
suspicious” absent “indicia of . . . untruthfulness”).
No. 13-6349                           United States v. Winters                       Page 14

       Third, we have described “an oddity in a rental-car contract” as a “legitimate
consideratio[n] in the reasonable-suspicion analysis.” Johnson, 482 F. App’x at 146. In United
States v. Branch, for example, we included as a factor supporting reasonable suspicion that the
defendants were driving a rental car that was several weeks overdue. 537 F.3d 582, 588 (6th Cir.
2008). In United States v. Randall, we noted “the suspicious nature” of the “rental arrangement”
whereby the defendant was driving a car rented by a friend, and in return had rented a car for the
friend to drive. 62 F. App’x 96, 101 (6th Cir. 2003).

       In the instant case, the rental car was obtained by a third party. We have stressed that
drug couriers “may commonly drive other people’s rental cars, [using] so called ‘third-party
rentals.’” Stepp, 680 F.3d at 666. Furthermore, neither Ms. Harris nor Winters was listed as an
authorized driver in the rental agreement. Although this might be “noticeably less suspicious
when the owner or renter is present in the vehicle,” ibid., the renter here—Robin Winters—was
not a passenger in the car at all. Cf. Smith, 263 F.3d at 592 (although not suspicious in that case,
the fact that neither occupant “was listed on the rental agreement as an authorized driver . . . may
be a critical factor” under some circumstances). That neither Ms. Harris nor Winters was on the
rental agreement is entitled to some weight, especially in light of their bizarre plans for using the
car during the brief rental period. See United States v. Garrido-Santana, 360 F.3d 565, 575
(6th Cir. 2004) (finding reasonable suspicion based on factors including that an “unusually
nervous” defendant not clearly listed as an additional driver was driving a car rented by his
cousin, taking a “circuitous and impractical” route, and traveling to New York the day before the
car was due to be returned in Houston).

                                                 3

       This is a close case, as the indicators cited by the government do not strongly suggest
illicit activity. Indeed, under somewhat similar circumstances in Johnson, we determined that
the very same Officer Duggan did not have reasonable suspicion based on the defendant-
motorist’s nervousness, criminal history, and lack of luggage; the presence of industrial-strength
degreaser; and the fact that the rental car was not authorized for operation in the state in which
the defendant was driving. 482 F. App’x at 145. But see Hill, 195 F.3d at 272 (implausible
explanation for trip, inconsistent explanation of itinerary, presence of used Kleenex, and
No. 13-6349                           United States v. Winters                        Page 15

nervousness furnished reasonable suspicion of drug activity). While certain factors in Johnson
were clearly of little weight, such as the lack of luggage, others, like the defendant’s prior history
of crime, could be stronger than some of the factors cited here. But cf. Johnson, 482 F. App’x at
148 (“[T]he fact that [the defendant] had committed crimes in the past, while it has a place in the
reasonable-suspicion analysis, is not, without more, strong evidence of criminal activity in the
present.”). On the other hand, the oddity with the rental car in Johnson—i.e., that the defendant
was authorized to operate the vehicle only in Georgia and Florida, but was pulled over in
Tennessee on the way to Kentucky, id. at 139—is seemingly less significant than the suspicious
rental agreement here, where neither occupant was authorized to operate the vehicle at all.
Ultimately, as Johnson itself stresses, because “the concept of reasonable suspicion is somewhat
abstract,” United States v. Arvizu, 534 U.S. 266, 274 (2002), “one determination will seldom be a
useful precedent for another” and “our reasonable-suspicion cases do not offer a coherent
principle that resolves the question we face.” Johnson, 482 F. App’x at 147 (internal quotation
marks and citation omitted). However, in close cases such as this, we have consistently stressed
that we must “review the evidence ‘in the light most likely to support the district court’s
decision.’” United States v. Braggs, 23 F.3d 1047, 1049 (6th Cir. 1994) (quoting United States
v. Gomez, 846 F.2d 557, 560 (9th Cir. 1988)); see also United States v. Stubblefield, 682 F.3d
502, 505 (6th Cir. 2012); United States v. Smith, 549 F.3d 355, 359 (6th Cir. 2008).

       The Supreme Court has warned against engaging in a “divide-and-conquer analysis” that
examines the factors supporting reasonable suspicion “in isolation from each other.” Arvizu, 534
U.S. at 274. Thus, under the proper totality-of-the-circumstances approach, “we must determine
whether the individual factors, taken as a whole, give rise to reasonable suspicion, even if each
individual factor is entirely consistent with innocent behavior when examined separately.”
Smith, 263 F.3d at 588 (emphases added); see also United States v. Marxen, 410 F.3d 326, 329
(6th Cir. 2005) (“In considering all the circumstances, the question is not whether there is a
possible innocent explanation for each of the factors, but whether all of them taken together give
rise to reasonable suspicion that criminal activity may be afoot.”). Here, we conclude that
Officer Duggan had reasonable suspicion to detain Winters for the dog sniff based on Ms.
Harris’s and Winters’s nervousness, inconsistent and implausible travel plans, and odd rental
arrangement, considered in the aggregate. Cf. Campbell, 511 F. App’x at 428 (finding that the
No. 13-6349                                 United States v. Winters                               Page 16

same officer had reasonable suspicion based on “visible signs of nervousness beyond what
Officer Duggan was accustomed to seeing during traffic stops,” the defendant’s history of drug-
trafficking and prior charges, and strong smell of air freshener).                     This information, when
considered in light of Officer Duggan’s “experience,” “specialized training,” and ability “to
make inferences from and deductions about the cumulative information . . . that might well elude
an untrained person,” Shank, 543 F.3d at 315 (internal citation omitted), supports a finding of
reasonable suspicion that Ms. Harris and Winters were trafficking contraband, which proved to
be the case. Cf. United States v. Garrido, 467 F.3d 971, 983 (6th Cir. 2006) (“[T]he officers
were entitled to judge [the defendant’s] behavior and the information obtained during the safety
inspection against the backdrop of their own experience and knowledge . . . .”).

        Winters’s appellate counsel argued that Officer Duggan’s actions were unreasonable in
part because after he became suspicious of the occupants’ travel plans and rental agreement, he
choose not to further explore those lines of inquiry—by, for example, contacting Winters’s
cousin who had rented the car or the rental agency—and instead conducted a dog sniff looking
for contraband. See Appellant Br. at 16 (“Even when Winter[s] had offered to have their travel
plans confirmed by a relative, Officer Duggan had refused . . . , conducting no further
investigation or inquiry about the rental agreement or the occupants’ travel plans.”). Thus, the
argument goes, because Officer Duggan’s suspicions were aroused by the travel arrangements,
he was entitled to investigate only facts related to those arrangements. See Oral Argument at
12:40, 14:10, United States v. Winters, No. 13-6349 (6th Cir. argued Dec. 3, 2014) (“[T]he
officer is supposed to pursue those facts that come out, not other facts. . . . [The facts regarding
the travel arrangements established grounds for further investigation] of those facts.”) (emphasis
added). This contention goes too far.

        First, regarding the suggestion that Officer Duggan should have accepted Winters’s
invitation to speak with his cousin, we note that it is not the role of this court to dictate the
precise methods of investigation to be pursued by police officers.6 Indeed, “[a] creative judge

        6
          Winters’s argument makes apparent the dangers that would arise if this court were to dictate the exact
methods an officer must follow when attempting to dispel suspicions that might arise during a detention. It is
obvious why a reasonable officer might have been reluctant to accept Winters’s offer to speak by phone with his
cousin to “confirm” Winters’s version of events. The officer would have no means of verifying the identity of the
person he might be speaking to, nor would he have any reason to doubt that Winters arranged for a confederate to
vouch for him with the police. In any event, there is no indication that attempting to speak with Winters’s cousin or
No. 13-6349                                 United States v. Winters                                Page 17

engaged in post hoc evaluation of police conduct can almost always imagine some alternative
means by which the objectives of the police might have been accomplished,” but this would
require us to “indulge in unrealistic second-guessing.” United States v. Sharpe, 470 U.S. 675,
686–87 (1985); see also United States v. Sokolow, 490 U.S. 1, 11 (1989) (In the reasonable-
suspicion context, courts should avoid making “rule[s that] would unduly hamper the police’s
ability to make swift, on-the-spot decisions . . . .”); Hill, 195 F.3d at 270 (refusing to adopt a
position that would require the court to “draw a bright line limitation as to an officer’s course
and conduct during a stop”). Rather, we are concerned with ensuring that the investigation was
justified and reasonable under the circumstances in its scope and duration. See Terry, 392 U.S.
at 20.

         More fundamentally, Winters’s argument relies on the premise that the reasonable
suspicion furnished by the inconsistent travel plans and rental agreement only justified further
investigation specifically tailored to those exact issues. For this reason, Winters’s counsel felt
comfortable in all but accepting at oral argument that Officer Duggan had reasonable suspicion
with regard to the travel arrangements and arguing that deploying the drug dog was simply not
justified by that suspicion.7 This is an improperly narrow understanding of the reasonable-
suspicion analysis in this case. Our holding that Officer Duggan had reasonable suspicion under
the circumstances reflects the conclusion that a reasonable officer in his situation was presented
with sufficient facts to give rise to suspicion of illicit activity such as trafficking contraband,
which justified a reasonable investigation to uncover that activity. This is to be judged by an
objective standard that does not depend on the subjective beliefs of the officer on the scene.
Indeed, “[i]f the facts known to the officer support reasonable suspicion” of illicit activity, “it
does not matter that the officer was motivated by a belief that a different offense (even one for



the rental agency regarding the suspicious travel arrangements—at midnight, no less—would have taken any less
time than conducting a dog sniff of the vehicle, which, as Caballes establishes, reveals only the possession of
contraband. Indeed, encouraging police to employ particular investigatory tactics as Winters suggests might result
in further prolongation of traffic stops.
         7
          See Oral Argument at 10:26, 11:38, 12:40, 14:10, Winters, No. 13-6349 (“[W]hen facts arose that
objectively . . . caused [Officer Duggan] to have reasonable suspicion, he did not pursue that line of inquiry
[regarding the travel arrangements]. . . . [W]hen facts arise . . . that cause an officer to have questions, he may
reasonably pursue that line of inquiry. That is not what happened here. He here did not look at their travel plans, he
did not look at their rental contract, he went and got his drug dog, and that’s the problem. . . . [T]he officer is
supposed to pursue those facts that come out, not other facts. . . . [The facts regarding the travel arrangements
established grounds for further investigation] of those facts.”) (emphasis added).
No. 13-6349                           United States v. Winters                       Page 18

which there was not reasonable suspicion) had been committed.” Johnson, 482 F. App’x at 143
(quoting United States v. Haskins, 430 F. App’x 727, 728–29 (10th Cir. 2011)).

       Here, as in Branch, 537 F.3d 582, Randall, 62 F. App’x 96, and Garrido-Santana,
360 F.3d 565, for example, Winters’s nervousness and bizarre travel arrangements were salient
not because they suggested that he was committing rental fraud, but because they would lead a
reasonable officer under the circumstances to believe that Winters was engaged in criminal
activity such as trafficking contraband—just as the used Kleenex found in Hill was relevant to
suspected drug activity, and not littering. See Hill, 195 F.3d at 272. Deploying the drug-
detection dog, then, was a reasonable means of investigating the suspected illicit activity.

       We do not mean to suggest that a finding of reasonable suspicion justifies inquiry into
every possible crime or use of every investigatory method. An officer who pulls over and
questions an erratic driver whom he reasonably believes to be intoxicated, for example, cannot,
on that basis alone, investigate the driver for securities fraud. Rather, as Terry makes clear, the
officer’s investigation must be “reasonably related in scope” to the factual basis underlying the
finding of reasonable suspicion, 392 U.S. at 20, which it was in this case. We hold that there was
reasonable suspicion to justify the extended detention of Winters and that the dog-sniff
inspection was a reasonable means to dispel that suspicion.

                            C. Searching the Car After the Dog’s Alert

       Once his dog alerted to the presence of narcotics, Officer Duggan searched the rental car
and discovered a kilogram package of heroin in Winters’s bag on the back seat. It is clear that
“[a]n alert by a properly trained and reliable drug-detection dog is sufficient to establish probable
cause for the presence of a controlled substance.”        Stubblefield, 682 F.3d at 507 (internal
quotation marks and citation omitted). Moreover, such probable cause extends to “every part of
the vehicle and all containers found therein in which the object of the search could be hidden.”
Ibid. Thus, Officer Duggan’s search of the vehicle was proper.
No. 13-6349                          United States v. Winters                       Page 19

                                                IV

                                  A. Rodriguez v. United States

        As noted above, the Supreme Court has granted certiorari in Rodriguez v. United States,
which involves factual circumstances similar to the instant case. In Rodriguez, the Eighth Circuit
held that a seven- to eight-minute delay between completing a warning ticket and conducting a
dog sniff did “not unreasonably prolong the stop.” United States v. Rodriguez, 741 F.3d 905,
907 (8th Cir.), cert. granted, 135 S. Ct. 43 (2014). Because such a delay is considered “a de
minimis intrusion” in the Eighth Circuit, the court did not need to address whether the officers
had reasonable suspicion to continue the detention after the initial purpose of the stop had been
completed. Id. at 908. The defendant’s petition for certiorari thus framed the question presented
as whether “an officer may extend the already-completed stop for a canine sniff without
reasonable suspicion or other lawful justification.”       Petition for Writ of Certiorari at i,
Rodriguez, No. 13-9972 (emphasis added).

        Our holding in this case is premised on the conclusion that Officer Duggan had
reasonable, articulable suspicion that justified the extended detention after the traffic stop was
completed. As a result, a Supreme Court ruling on the Eighth Circuit’s approach in Rodriguez
will not necessarily implicate our decision here. Cf. id. at 12–13 (citing, inter alia, this court’s
conclusion in Stepp, 680 F.3d at 661–62, that “any subsequent prolonging, even de minimis, is
an unreasonable extension of an otherwise lawful stop” absent reasonable suspicion to establish
circuit split).   In any event, as discussed below, even if the Supreme Court’s decision in
Rodriguez alters the applicable framework, suppression would still likely not be justified because
Officer Duggan would be “entitled to an objective reasonable reliance on existing judicial
precedent.” United States v. Holleman, 743 F.3d 1152, 1159 (8th Cir. 2014).

                                      B. Florida v. Jardines

        Winters concedes that under Caballes and its progeny, a dog sniff, which “only reveals
the possession of contraband,” “does not compromise any legitimate interest in privacy” and thus
does not constitute a search under the Fourth Amendment.            543 U.S. at 408–09 (internal
quotation marks omitted); see also United States v. Place, 462 U.S. 696, 707 (1983) (use of a
No. 13-6349                            United States v. Winters                     Page 20

drug-detection dog at the airport “did not constitute a ‘search’ within the meaning of the Fourth
Amendment”).       Moreover, under the Supreme Court’s and this court’s jurisprudence, the
appropriate standard for the temporary detention during a traffic stop is reasonable suspicion.
See Hill, 195 F.3d at 264; Appellant Br. at 18 (“‘[R]easonable suspicion’ is the appropriate legal
inquiry in deciding Winters’[s] Fourth Amendment claim.”). Nevertheless, Winters argues that
the Supreme Court’s recent decision in Florida v. Jardines, 133 S. Ct. 1409 (2013), alters the
analysis such that “a drug-dog search at a traffic stop should properly be scrutinized by the courts
under the regular ‘probable cause’ standard.” Appellant Br. at 19. This argument is mistaken.

        In Jardines, Justice Scalia, writing for a five-justice majority, concluded that the use of
“trained police dogs to investigate the home and its immediate surroundings is a ‘search’ within
the meaning of the Fourth Amendment.” 133 S. Ct. at 1417–18 (emphasis added). The Court’s
opinion was based on a trespass rationale that contemplated the government’s “unlicensed
physical intrusion” of the “constitutionally protected area” of the defendant’s home. Id. at 1415;
see also id. at 1415–16 (explaining that there is an implied license to approach a home’s entry
and “wait briefly to be received,” but “no customary invitation” to deploy a police dog to explore
the area around a home). This rationale is not implicated when law-enforcement officers are
“‘on public thoroughfares.’” Id. at 1415 (quoting California v. Ciraolo, 476 U.S. 207, 213
(1986)). Indeed, the opinion consistently stressed the special solicitude accorded to the home,
which “is first among equals” under the Fourth Amendment. Id. at 1414. Thus, the central
holding of Jardines does not impact the use of drug-detection dogs during lawful traffic stops.
Cf. id. at 1426 (Alito, J., dissenting) (“The holding of the Court is based on what the Court sees
as a ‘physical intrusion of a constitutionally protected area,’ . . . [and] it does not apply when a
dog alerts while on a public sidewalk or street . . . .”).

        Winters is correct that the Jardines Court “avoided” the government’s argument, relying
on Caballes and Place, that “a drug-dog inspection does not implicate citizens’ ‘reasonable
expectation[s] of privacy.’” Appellant Br. at 18. However, the Court did not call into question
the continued vitality of those cases. It simply did not need to address the issue because the
government’s “physical intrusion to explore details of the home” was “enough to establish that a
search occurred.” Jardines, 133 S. Ct. at 1417. Indeed, Justice Scalia, who authored Jardines,
No. 13-6349                                 United States v. Winters                                Page 21

also joined the Court’s opinion in Caballes, which held that “the use of a well-trained narcotics-
detection dog . . . during a lawful traffic stop, generally does not implicate legitimate privacy
interests.” 543 U.S. at 409.8

         The other courts that have addressed this issue agree that Jardines does not call Caballes
and its progeny into doubt. See, e.g., United States v. Seybels, 526 F. App’x 857, 859 n.1 (10th
Cir. 2013) (“The recent decision in Florida v. Jardines . . . was based on property rights not
implicated in the traffic stop context and, hence, did not undermine Caballes.”); United States v.
Cordero, 2014 WL 3513181, at *9 (D. Vt. July 14, 2014) (“Jardines did not reverse the Court’s
decisions holding that canine sniffs during traffic stops do not implicate the Fourth
Amendment . . . .”); United States v. Taylor, 979 F. Supp. 2d 865, 881–82 (S.D. Ind. 2013)
(“[N]othing in Jardines disturbed th[e] well-settled proposition” “that [a] dog sniff [is] not a
Fourth Amendment search” if “conducted by law enforcement from an area they have a legal
right to be.”).

         Winters’s reliance on Jardines fails for the additional reason that “[e]vidence obtained
during a search conducted in reasonable reliance on binding precedent is not subject to the
exclusionary rule.” Davis v. United States, 131 S. Ct. 2419, 2429 (2011). The traffic stop and
dog sniff at issue here were conducted on August 9, 2012, more than seven months prior to the
Supreme Court’s Jardines decision. And, to this day, there is no precedent in this circuit
suggesting that Jardines requires law-enforcement officers to have probable cause before
conducting dog sniffs during lawful traffic stops. Thus, “[e]ven assuming Jardines casts doubt
on previous cases involving” dog sniffs during traffic stops, “suppression of the evidence
discovered [by Officer Duggan] would not be appropriate” because he was “entitled to an
objective reasonable reliance on existing judicial precedent.” Holleman, 743 F.3d at 1159; see
also United States v. Thomas, 726 F.3d 1086, 1093 (9th Cir. 2013) (Under the “‘faith-in-
caselaw’ exception to the exclusionary rule,” suppression is not warranted where pre-Jardines
“authoritative guidance from the Supreme Court allowed the particular actions of” law

         8
           Winters’s reliance on Justice Kagan’s concurrence in Jardines does not change the outcome. In addition
to speaking for only three members of the Court, Justice Kagan’s concurrence, which explored a privacy rationale in
support of the Court’s holding, itself stressed that “[t]he police officers here conducted a search because they used a
‘device . . . not in general public use’ (a trained drug-detection dog) to ‘explore details of the home.’” Florida v.
Jardines, 133 S. Ct. 1409, 1419 (2013) (Kagan, J., concurring) (quoting Kyllo v. United States, 533 U.S. 27, 40
(2001)) (emphasis added).
No. 13-6349                           United States v. Winters                       Page 22

enforcement.) (citations omitted); United States v. Buford, 632 F.3d 264, 276–77 (6th Cir. 2011)
(“A police officer who reasonably relies on settled circuit precedent that authorizes the search of
a vehicle acts in objective good faith,” and “the judicially-created exclusionary rule does not
apply.”).

                                                 V

       We hold that, under the totality of the circumstances, Officer Duggan developed
reasonable suspicion of criminal activity that justified extending the traffic stop after its initial
purpose was completed to conduct a dog sniff. Therefore, we AFFIRM the district court’s denial
of Winters’s suppression motion.